Title: Wilson Cary Nicholas to Thomas Jefferson, 25 January 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond Janry 25. 1819
          
          You have heard I know, that your College is made the University of Virginia. I call it yours, as you are its real founder, its commencement can only be ascribed to you, to your exertions & influence its being adopted can  only be attributed. The object was always dear to me, it is doubly so, as it is now so compleatly identified with your fame. The sum given is too small but it will be increased I have no doubt from time to time. Perhaps it is as well to begin upon a small scale. It will be easier to get four competent professors than ten; & there may be a facility in governing a few that wou’d not be found if the number of young men shou’d be very large at first. The only difficulties I apprehend are in procuring good teachers & in governing the young men, both I fear will be very difficult in this country. It is indispensible that that the masters shou’d be gentn & command the respect of those they are to instruct & govern. Men of that description who are qualified are not to be had of our own growth, & are not often imported; but these are things you understand much  better than I do. I hope your health & strength are perfectly restored. Be pleased to endorse the enclosed & return them to me by the first mail.
          
            I am Dear Sir most respectfully
            W. C. Nicholas
          
        